DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a test system for testing immersive coolants used for electric motors, comprising: a tank for containing a sample of the coolant; at least two coils positioned within the tank such that they will be immersed in the coolant when the tank contains coolant; a DC (direct current) power source; a junction electrically connected to the power source, operable to deliver DC current to the first path, and to receive DC current from the second path; an inverter electrically connected on the first path between the junction and the first coil, operable to convert DC current to AC current for activating the first coil; and a rectifier electrically connected on the second path between the junction and the second coil, operable to convert induced AC current from the second coil to DC current, in conjunction with the remaining claim limitations.
Regarding claim 2: This claim is allowable due to at least its dependency on claim 1.
Regarding claim 3: The prior art, alone or in combination, fails to anticipate or render obvious a method of simulating the effect of electric motors on immersive coolants, comprising: placing a sample of the coolant in a tank; immersing at least two conductive coils in the tank; providing DC current from a DC power source to an inverter, which converts the DC current to AC current for activating the first coil; using a rectifier to convert induced AC current from the second coil to DC current; and delivering the DC current from the rectifier back to the DC power source, in conjunction with the remaining claim limitations.
Regarding claims 4-5: These claims are allowable due to at least their dependency on claim 3.
Regarding claim 6: The prior art, alone or in combination, fails to anticipate or render obvious a method of testing immersive coolants used for electric motors, comprising: placing a sample of the coolant in a tank; immersing at least two conductive coils in the tank; providing DC current from a DC power source to an inverter, which converts the DC current to AC current for activating the first coil; using a rectifier to convert induced AC current from the second coil to DC current; and delivering the DC current from the rectifier back to the DC power source, in conjunction with the remaining claim limitations.
Regarding claims 7-11: These claims are allowable due to at least their dependency on claim 6.
     The closest prior art found by the examiner is Payne et al. (US 6511851 B1) and Wakamatsu (US 5659251 A). Payne (FIG. 8) and Wakamatsu (e.g. FIG. 5) each teach a tank, at least two coils positioned within the tank such that they will be immersed in the fluid, wherein a first coil is electrically connected to a first test path, wherein a second coil is electrically connected to a second test path, and wherein the first coil and the second coil are spaced at a predetermined distance such that electrical activation of the first coil induces current in the second coil. Payne and Wakamatsu each fail to teach the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Winecki et al. (US 20190369053 A1);
Vogt (US 20180106743 A1);
Kopera (US 5091704 A); and 
Brown (US 3510761 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856